Jenkins, P. J.,
concurring specially. I concur in the ruling of law set forth in the first division of the syllabus, and agree to the judgment, for the reason that under the present state of the record the only reasonable interpretation of defendant’s testimony is that the only notice given to stop shipments was on December 28, 1920, and that no books were shipped after that date. If the defendant’s testimony as a whole could have been reasonably construed to mean that a previous notice to stop shipments had been given prior to December 28, 1920, and that the amount sued for represented the purchase-price of books shipped after the giving of such notice, I would have entertained a different view as to the right and duty of this court to set aside the verdict.